Citation Nr: 1107510	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis and bursitis 
of the hips, to include as secondary to service-connected 
bilateral pes cavus.

2.  Entitlement to service connection for arthritis and bursitis 
of the knees, to include as secondary to service-connected 
bilateral pes cavus.

3.  Entitlement to service connection for residuals of injuries 
to the feet, including arthritis and plantar fasciitis.

4.  Entitlement to service connection for an acquired psychiatric 
disorder other than poattraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to May 
1989.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, issued in 
February 2007, that in pertinent part determined that new and 
material evidence had not been received to reopen claims for 
service connection for arthritis of the hands, for chronic upper 
and lower back pains with degenerative changes, and for 
personality disorder with avoidant features.  The decision denied 
service connection for arthritis of the feet, for bursitis and 
arthritis of the hips and knees, and for PTSD.  The decision also 
denied compensation under 38 U.S.C.A. § 1151 for a back 
disability, for a bilateral foot condition, for a right and left 
hip condition, and for a right and left knee condition.  The 
decision also denied an increased rating for service-connected 
bilateral pes cavus with residuals of surgery.

The Board has recharacterized a claim on page one to reflect that 
the Veteran seeks to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD.  The RO had 
characterized the claim as one of an attempt to reopen a claim 
for service connection for personality disorder with avoidant 
features.  The prior final January 1990 RO decision had 
characterized the claim simply as one of service connection for a 
psychiatric disorder and the Board had previously characterized 
the claim in prior remands as one for an acquired psychiatric 
disorder.  There is no indication that the Veteran seeks service 
connection for personality  disorder.  He also seeks service 
connection for PTSD, but this is a new claim and is addressed as 
a separate issue. 

The Board has also recharacterized the claim for service 
connection for arthritis of the feet to reflect that the Veteran 
seeks service connection for any residual of in- service foot 
injury, including plantar fasciitis.

In January 2009, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   

In March 2009, the Board found that no new and material evidence 
had been presented in order to reopen claims of service 
connection for arthritis of the hands and chronic upper and lower 
back pains with degenerative changes, reopened and remanded a 
claim for service connection for an acquired psychiatric disorder 
other than PTSD, granted service connection for PTSD, denied 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a back disability, for a bilateral foot condition, for a 
right and left hip condition, and for a right and left knee 
condition, and granted an increased disability rating for 
bilateral pes cavus.  In addition, in this action, the Board 
remanded claims for service connection for an acquired 
psychiatric disorder other than PTSD, service connection for 
arthritis and bursitis of the hips and knees, and service 
connection for residuals of injuries to the feet, including 
arthritis and plantar fasciitis.

The issue of entitlement to service connection for arthritis and 
bursitis of the hips is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent and credible evidence of record does not show 
that the Veteran has arthritis and bursitis of the knees that 
began during, were otherwise caused by or are etiologically 
related to his active service or is a result of, or proximately 
due to, his service-connected bilateral pes cavus.

2.  The Veteran is service-connected for bilateral pes cavus and 
the competent and credible evidence of record does not show that 
the Veteran has a bilateral foot disability which is not already 
accounted for under this criteria.

3.  The competent and credible evidence of record does not show 
that the Veteran has a psychiatric disorder, other than PTSD, 
that began during, was otherwise caused by or is etiologically 
related to his active service.


CONCLUSION OF LAW

1.  Arthritis and bursitis of the knees were not incurred in, or 
aggravated by, active military service, may not be presumed to 
have been so incurred and are not due to, or aggravated by, 
service-connected bilateral pes cavus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010). 

2.  Residuals of injuries to the feet, including arthritis and 
plantar fasciitis, were not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010). 

3.  An acquired psychiatric disorder, other than PTSD, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in September 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  This letter also 
met the notice requirements set out in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records, 
non-VA treatment records, and lay statements have been associated 
with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its March 
2009 remand.  The RO was instructed to provide the Veteran with 
VA examinations in order to determine whether the Veteran has a 
bilateral knee disability which was due to service or was caused 
by or aggravates by his service-connected bilateral pes cavus, 
and to determine whether the Veteran has residuals of injuries to 
the feet, including arthritis and plantar fasciitis that are 
related to service.  In addition, the RO was to readjudicate the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  The Veteran was 
provided with examinations in August 2009 and July 2010, which 
met the requirement set out in the remand, and the RO 
readjudciated the claims and issued a supplemental statement of 
the case in August 2010.  As such, the Board finds that the RO 
has complied with its instructions in the March 2009 remand.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per se, 
such as arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as such, 
if manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability also can be service connected if it is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease.  38 C.F.R. 
§ 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  
A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the secondary disorder with the service-
connected disability).

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service- connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no 
valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Given what appear to be substantive changes, and because 
the Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant. 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  38 
U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the 
Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Arthritis and Bursitis of the Knees

During active service in October 1982, the Veteran fell and 
injured the lower leg with volcanic rock contaminating the wound.  
An April 1983 report notes that jumping and foot disorder were 
causing bilateral knee and ankle pains.  A May 1989 separation 
examination report reflects that the lower extremities were 
normal.

A September 1989 VA compensation examination report reflects that 
the Veteran complained of weak knees, along with other joint 
pains.  The examiner found old trauma to the right lower leg, but 
no specific knee pathology.

In November 1991, a VA examiner noted multiple joint pains that 
did not include the knees.  The examiner found the "knee" to be 
okay.  A September 1992 VA compensation examination report 
reflects complaints of pain in multiple joints that did not 
include the knees.  A March 2005 VA neurological compensation 
examination report notes lower leg pains and cramps.

A March 2005 VA general medical compensation examination report 
notes "significant generalized hypermobility/hyper laxity in all 
of his diarthroidal joints."  He hyper extended his elbows 5 to 7 
degrees.  His knees hyper-extended 5 degrees.  Wrists and finger 
joints went beyond 90 degrees.  The relevant diagnosis was benign 
familial hypermobility syndrome, congenital.  The examiner 
observed that the condition produces "loose" joints, which 
reportedly is a well-recognized genetic variant.  Nevertheless, 
the examiner noted repetitive trauma and injuries to the joints 
during active service due to weight lifting, carrying heavy 
loads, carrying mortars, shooting his weapon, boxing, and 
rappelling.

In July 2006, the Veteran requested service connection for 
arthritic changes in the knees, among other joints.

In February 2008, the Veteran complained of multiple joint pains, 
including knee pains.  A February 2008 VA compensation 
examination report does not address the knees.

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that a doctor told him 
that his foot problems were the root cause of his bilateral knee 
problems.

An August 2009 VA examination report shows that the Veteran 
contended that he has knee problems as a result of his service-
connected bilateral foot disorders.  He indicated that his knees 
began hurting in 1993 because his feet were not treated properly.  
He stated that the pain in his knees was posterior and lateral 
right equal to left.  He indicated that he had braces, but that 
he did not wear them, and that his knees locked and gave out, 
causing him to fall.  Upon examination, the Veteran's knees 
appeared normal without swelling or heat and they had normal 
valgus of three degrees on both sides.  Contemporaneous x-rays 
were normal, with joint spaces preserved.  The lateral view 
revealed normal bony anatomy.  The examiner noted that the 
Veteran did not have edema, effusion, instability, or weakness.  
His medial and lateral collateral ligaments as well as anterior 
posterior and cruciate ligaments were normal by testing.  There 
was no instability or laxity and his medial and lateral menisci 
were negative by McMurray's testing.  The examiner found that the 
Veteran had bilateral knee arthralgia which was less likely than 
not related to service and not related to or aggravated by his 
feet based on examination and review of the Veteran's claims 
file.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan, supra.  The 
evaluation of evidence generally involves a three step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  Then, the Board must determine whether the 
evidence is credible.  The Board must make an express credibility 
finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Finally, the Board must weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

In assessing the evidence of record, the Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and provide 
the reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The Board finds that service connection cannot be granted, either 
as directly related to service or as secondary to his service-
connected bilateral pes cavus, based on the evidence of record.  
As noted above, one of the fundamental elements of a claim for 
service connection is that the Veteran has a currently diagnosed 
disorder.  Boyer.  In fact, without a currently diagnosed 
disorder, there is no basis upon which to grant service 
connection.  Brammer.  In this case, the Veteran does not have a 
diagnosed disorder of his knees.  An April 1983 service treatment 
record notes that jumping and foot disorder were causing 
bilateral knee and ankle pains.  However, this appears to be 
transient, as this entry is the only in-service evidence of any 
knee problems, and his May 1989 separation examination report 
reflects that the lower extremities were normal.  In March 2005, 
an examiner found that the Veteran's knees hyperextended by five 
degrees, due to a benign familial hypermobility syndrome, 
congenital.  However, the Veteran has not been diagnosed with any 
disorder of his left or right knees.  An August 2009 VA x-ray 
study revealed normal knees and the examiner found that the 
Veteran had bilateral knee arthralgia. 

The Board notes that the word 'arthralgia' is defined as joint 
pain.  See DeLuca v. Brown, 6 Vet. App. at 322 (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  Service 
connection for pain alone without an underlying disability is 
precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected).  As such, with no 
diagnosed disorder, service connection is not warranted for left 
or right knee disabilities.  

The Board notes that, at his hearing, the Veteran contended that 
his left and right knee disorders are due to his service-
connected bilateral foot disabilities.  In addition, he has 
indicated that his doctor told him that that his bilateral knee 
disorders are due to his service-connected bilateral foot 
disorders.  He has submitted an August 2010 statement in which he 
contends that he had bilateral knee disabilities due to the 
rigorous physical activities in service.  It should be noted that 
the Veteran has not provided any lay evidence relating an actual 
diagnosis of a knee disability.  He has indicated that his doctor 
told him that his knee disorder is secondary to his service-
connected bilateral foot disorders, but he never indicated that 
his doctor provided him with a diagnosis.  While lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when the layperson is reporting a contemporaneous 
medical diagnosis, in this case, the Veteran has not provided any 
such lay evidence.  Jandreau.  The Board notes that he is 
competent to report symptoms that the lay witness observed and is 
within the realm of his or her personal knowledge; that is, those 
which are perceived through the use of the senses.  Layno, supra.  
Pain falls into such a category.  Therefore, the Veteran is 
competent to provide lay evidence with regard to his bilateral 
knee pain.  

The Board is required to make a determination with regard to the 
credibility of the lay evidence in the record which supports the 
Veteran's claim.  In such an instance, the Veteran's credibility 
affects the weight to be given to his testimony, and it is the 
Board's responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When 
weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).   The Board finds that the 
Veteran's reports of ongoing pain in his knees are credible, as 
they have not been contradicted by any evidence of record.  

To the extent that the lay statements by the Veteran can be 
accorded any weight in deciding this case, the Board observes 
that while lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, they are not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between his bilateral knee pain and 
his service-connected bilateral foot disorder to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
bilateral knee pain, the Board accords his statements regarding 
its etiology little probative value as he is not competent to 
opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only 
offered conclusory statements regarding his knee pain.  In 
contrast, the August 2009 VA examiner took into consideration all 
the relevant facts, including the Veteran's medical records, 
physical examination and x-ray reports, in providing the opinion 
that the Veteran does not have a currently diagnosed bilateral 
knee disability.  Moreover, such medical examination reports 
contained clear conclusions with supporting data, and a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  As such, the Board accords great 
probative weight to the VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions that he 
has a bilateral knee disability which is related to his service-
connected bilateral foot disability are outweighed by the 
competent and probative August 2009 VA examiner's findings that 
he does not have a current bilateral knee diagnosis.  As such, 
the Board finds that service connection for a bilateral knee 
disability, as directly related to service or as secondary to his 
service-connected bilateral foot disability, is not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for a bilateral knee 
disability.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107.

Service Connection for Residuals of Foot Injuries

The Veteran's service treatment records reflect that foot pains 
began in or around 1983.  A March 1984 X-ray showed left foot os 
naviculosis and pes cavus foot-type.  A June 1985 report notes a 
questionable fracture of the left little toe.  In September 1985, 
bilateral pes cavus was found.  January 1986 X-rays of the feet 
showed high arches.  A May 1988 orthopedic consultation report 
notes persistent bilateral foot pains.  The diagnosis was pes 
cavus with flexible forefoot valgus.  January 1989 X-rays of the 
feet showed a protrusion of a bony prominence at the 5th 
metatarsal head.  The report notes that the Veteran had been 
complaining of persistent bilateral foot pain.  A May 1989 
separation examination report reflects that the lower extremities 
were normal; however, the feet were pronated and corroid [sic].

Following active military service, a September 1989 VA 
compensation examination report reflects that the Veteran 
complained of constant foot pain.  The diagnosis was pes cavus-
type high arches, bilateral.

In February 1990, private podiatrist, J. Albert, stated that upon 
examination in January 1990 a condition known as pernio was 
detected in the feet.  X-rays showed an accessory navicular bone 
of each foot and a talo-calcaneal coalition of both feet.  The 
Veteran could expect to have a life-long circulatory problem and 
the pernial problem was felt to be service-connected, according 
to Dr. Albert.

In April 1990, a VA physician reported that the Veteran's pes 
cavus was a developmental abnormality, but offered no supporting 
rationale for that conclusion.  A November 1991 VA orthopedic 
compensation examination report mentions that the accessory 
navicular bones were excised in 1990 by a private podiatrist.  
This gave some relief of bilateral foot pains.  The foot-related 
diagnosis was chronic muscular strain superimposed on high 
arches, plus some continuing surgery scar pain.  X-rays showed 
tarsal coalition.

A September 1992 VA compensation examination report notes that 
the Veteran reported that foot and ankle pains followed prolonged 
standing.  The feet and ankles showed no outward sign of 
arthritis.  Moreover, there was no evidence of pes cavus or pes 
planus.  A March 1997 VA podiatry compensation examination report 
reflects that a moderate pes cavus deformity was again present.  
The ankles had full, painless range of motion.  X-rays showed 
normal feet.  The impression was postoperative feet with 
intermittently symptomatic mild pes cavus.

In May 1997, the RO granted service connection for bilateral pes 
cavus and assigned a 10 percent rating effective from May 27, 
1989, under Diagnostic Code 5278.

An August 2003 VA podiatry compensation examination report 
reflects that the Veteran reported increasing foot pains.  The 
examiner found tenderness at the mid dorsum of the right foot, 
but no other abnormality and no evidence of pes planus.  August 
2003 VA X-rays of the feet were normal.  A September 2004 VA 
podiatry treatment report notes that the Veteran had developed 
bilateral plantar fasciitis.

In July 2006, the Veteran requested service connection for 
arthritic changes in the feet.  An October 2006 VA podiatry 
compensation examination report reflects a diagnosis of pronated 
feet, bilateral with excision of accessory tarsal navicular, 
bilateral.  There was no pain on manipulation of the feet, but 
the feet were painful on use.  A February 2008 VA compensation 
examination report offers a diagnosis of bilateral plantar 
fasciitis along with pronated feet.

A July 2010 VA feet examination shows that the Veteran had 
discomfort on the plantar surfaces and up into the midfoot.  The 
examiner noted that previous observers had stated that the 
objective evidence on examination did not correlate with the 
complaints voiced by the Veteran, and that he agreed with this.  
He noted that the examination was punctuated with symptom 
amplification, and this would render the examination of 
questionable reliability.  Upon examination, the Veteran was two 
to three degrees of the weightbearing line in pronation with 
bilateral cavus feet.  The Veteran complained of generalized 
tenderness about the soles of his feet and the dorsum as well as 
the ankles, and the examiner noted that he could not find any 
particular area which was more tender than any other.  He had no 
marked contracture of the plantar fascia and no dropped forefoot.  
He did not have hammertoes, or varus deformity.  In fact, the 
examiner found that he was valgus at the heels.  X-rays showed 
cavus feet but were otherwise unremarkable.  The diagnosis was 
bilateral cavus feet with a history of plantar fasciitis.  The 
examiner opined that it was less likely than not that the plantar 
fasciitis was caused by or aggravated by military service, since 
he would have had it whether he was in the service or not.  This 
represented normal progression of the foot anatomy that the 
Veteran was born with.  The examiner also opined that the 
Veteran's service-connected pes cavus deformity caused his 
plantar fasciitis.  The examiner provided the rationale that the 
Veteran's pes cavus was a congenital abnormality, with abnormal 
balance and stresses places on the foot with every step which 
would have caused him to have plantar fasciitis whether he was in 
the military or not.  The examiner noted that the Veteran walked 
with a pronounced limp in his office, but was noted to walk with 
a much less pronounced limp as he was walking to his car, which 
he got into without apparent difficulty.  

The Board finds that a separate disability rating for a bilateral 
foot disorder, to include arthritis and plantar fasciitis, is not 
warranted.  There is no evidence that the Veteran has arthritis 
of his feet.  38 C.F.R. § 3.307, 3.309.  While x-rays of the 
Veteran's feet have revealed cavus feet, they have been otherwise 
normal.  The Veteran is currently service-connected for bilateral 
pes cavus, and has been intermittently found to have plantar 
fascia tightening and plantar fasciitis.  The Board notes that 
the symptomatology of pes cavus and plantar fasciitis overlap.  
The Veteran is service-connected for pes cavus under Diagnostic 
Code 5278.  Pursuant to this Diagnostic Code, a 30 percent 
disability rating is warranted for a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the ankle 
to right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
'duplicative of or overlapping with the symptomatology' of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  
The Board finds that the Veteran's tightened plantar fascia and 
plantar fasciitis are already included in this criteria, to the 
extent that a separate disability rating would constitute 
pyramiding.  Consequently, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the 
law and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law).

Service Connection for Acquired Psychiatric Disorder Other Than 
PTSD

The Veteran's service treatment records reflect that the Veteran 
was sound when examined and accepted in April 1981. During active 
service in December 1988, the Veteran was referred for 
psychotherapy after becoming depressed and suicidal.  He was 
psychiatrically hospitalized and evaluated in February 1989.  
After a provisional diagnosis of personality disorder not 
otherwise specified (NOS) with avoidant features was offered in 
February 1989, he underwent further mental evaluation.  The final 
impression was personality disorder NOS with avoidant features; 
marital problems; and, alcohol abuse, in remission.  Discharge 
from active military service was recommended.  Notwithstanding 
the above mental evaluation and diagnosis, a May 1989 separation 
examination report reflects that the Veteran was psychiatrically 
evaluated and found to be normal.

A September 1992 VA psychiatric examination shows that the 
Veteran was not found to have a psychiatric disorder.  While a 
November 1991 VA orthopedic compensation examination report 
reflects that the examining physician felt that multiple 
orthopedic complaints were probably significantly increased by 
chronic tension and/or depression, there is no diagnosis in the 
record of any psychiatric disorder other than PTSD.  

A February 2008 VA mental disorders examination report also 
contains new and material evidence for service connection for an 
acquired psychiatric disorder other than PTSD.  In that report, a 
VA psychiatrist who reviewed the medical history noted that 
although the Veteran was seen as "possibly" having a personality 
disorder during active service, "there was some confusion even 
within the military about the correct diagnosis."  The 
psychiatrist found no current personality disorder and instead 
offered a diagnosis of PTSD related to stressful events in the 
military. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge that during active service a psychologist felt 
he had a personality disorder, but the division psychiatrist felt 
he had battle stress.  He also indicated, when asked, that he had 
been diagnosed with multiple psychiatric conditions.

The Board finds that service connection for an acquired 
psychiatric disorder, other than PTSD, is not warranted, as there 
is no evidence that the Veteran has been diagnosed with any other 
psychiatric disorder.  At times over the appeals period, there 
have been questions regarding the correct diagnosis for the 
Veteran's psychiatric disorder.  However, after a thorough 
examination, including a review of the Veteran's claims file, the 
February 2008 VA psychiatric examiner found that the Veteran had 
PTSD, for which he is service-connected.  There is no evidence in 
the claims file that the Veteran has any other acquired 
psychiatric disorder.  

The Board notes that the Veteran provided testimony that he had 
been diagnosed with multiple psychiatric conditions.  While he is 
not competent to provide a diagnosis, as there is no evidence 
that the Veteran has the medical expertise to make such a 
diagnosis, he is competent to establish a diagnosis of a 
condition if he is reporting a contemporaneous medical diagnosis; 
however, in this case, while the Veteran has indicated the that 
he had been diagnosed with more than one psychiatric condition, 
the Veteran has not indicated what these other conditions are, 
who diagnosed him or when.  Jandreau.  In addition, as this claim 
is not supported by the medical evidence of record, this weighs 
against the credibility of the Veteran's claim that he had been 
diagnosed with a psychiatric disorder other than PTSD.  Overall, 
these statements have very little probative value, when weighed 
against the medical evidence of record which shows that the 
Veteran has only been diagnosed with PTSD.  

To the extent that the Veteran has a personality disorder, the 
Board notes that personality disorders are considered congenital 
or developmental defects and therefore are not generally 
considered a disease or injury for the purpose of service 
connection. 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for arthritis and bursitis of the knees, to 
include as secondary to service-connected pes cavus, is denied.

Service connection for residuals of injuries to the feet, 
including arthritis and plantar fasciitis, is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, is denied.

REMAND

The Board remanded this case in March 2009, for additional 
development.  Unfortunately, the Board finds that further 
development is necessary in order to appropriately adjudicate the 
Veteran's claims for entitlement to service connection for left 
or right hip bursitis.  The Board remanded the case, in part, to 
provide the Veteran with an examination to determine whether the 
Veteran had arthritis or bursitis of his bilateral hips which was 
related to service or to his service-connected bilateral foot 
disability.  The Veteran was provided with this examination in 
August 2009.  The examiner opined that the Veteran did not have 
arthritis in his hips.  However, with regard to whether the 
Veteran had bursitis in his hips as secondary to his service-
connected bilateral foot disorder, the examiner noted that the 
Veteran had a history of greater trochanteris bursitis present at 
the time of the examination on the left but not on the right; 
however, he did not provide an opinion as to whether the 
Veteran's left trochanter bursitis was related to his service-
connected bilateral foot disability, or to his time on active 
duty.  It should be noted that the Veteran has been diagnosed 
with left hip pain and bursitis in February 2008.  In addition, 
the Veteran was diagnosed with trochanter bursitis in March 2005.  
The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In addition, the Court has held that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if no disability is present at the time of the 
claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 
(2007).  Therefore, the Veteran should be afforded a new 
examination, which includes eliciting a complete history from the 
Veteran with regard to his right and left hip pain, to determine 
whether he has had left or right hip bursitis or has current left 
or right hip bursitis which has been caused by his service-
connected bilateral pes cavus or if his service-connected 
bilateral pes cavus is aggravating his left or right hip 
bursitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for the 
Veteran to be afforded a VA examination, if 
possible, by the same VA examiner who 
provided the August 2009 examination, to 
determine whether the Veteran has had or 
currently has left or right hip bursitis and, 
if so, whether it is due to or being 
aggravated beyond the natural progression of 
the illness by his service-connected 
bilateral pes cavus.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims file, 
this remand and any additional treatment 
records must be made available to the 
examiner for review of the pertinent evidence 
in connection with the examination, and the 
report should so indicate.

The examiner should offer an opinion as to 
whether the Veteran has had or currently has 
left or right hip bursitis and, if so, 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's left or right hip bursitis is due 
to or etiologically related to service or is 
proximately due to, or the result of, his 
service-connected bilateral pes cavus, and 
whether it is at least as likely as not (50 
percent or more probability) the Veteran's 
service-connected bilateral pes cavus has 
aggravated or accelerated his right or left 
hip bursitis beyond its natural progression.

If the etiologies of the diagnosed disorders 
are attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should clearly 
outline the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical opinion 
cannot be given, the examiner should state 
the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


